IMPORTANT NOTICE
        NOT TO BE PUBLISHED OPINION

THIS OPINION IS DESIGNATED "NOT TO BE PUBLISHED."
PURSUANT TO THE RULES OF CIVIL PROCEDURE
PROMULGATED BY THE SUPREME COURT, CR 76.28(4)(C),
THIS OPINION IS NOT TO BE PUBLISHED AND SHALL NOT BE
CITED OR USED AS BINDING PRECEDENT IN ANY OTHER
CASE IN ANY COURT OF THIS STATE; HOWEVER,
UNPUBLISHED KENTUCKY APPELLATE DECISIONS,
RENDERED AFTER JANUARY 1, 2003, MAY BE CITED FOR
CONSIDERATION BY THE COURT IF THERE IS NO PUBLISHED
OPINION THAT WOULD ADEQUATELY ADDRESS THE ISSUE
BEFORE THE COURT. OPINIONS CITED FOR CONSIDERATION
BY THE COURT SHALL BE SET OUT AS AN UNPUBLISHED
DECISIO,N IN THE FILED DOCUMENT AND A COPY OF THE
ENTIRE DECISION SHALL BE TENDERED ALONG WITH THE
DOCUMENT TO THE COURT AND ALL PARTIES TO THE
ACTION.
                                              RENDERED: FEBRUARY 19, 2015
                                                     NOT TO BE PUBLISHED

              „Suprtutt (Eourf of                     tnfurkg
                              2014-SC-000103-WC


NANCY MCDONALD                                                        APPELLANT



                   ON APPEAL FROM COURT OF APPEALS
V.                    CASE NO. 2012-CA-001555-WC
                  WORKERS' COMPENSATION NO. 06-00568



COMMONWEALTH OF KENTUCKY;
HONORABLE CHRIS DAVIS,
ADMINISTRATIVE LAW JUDGE; AND
WORKERS' COMPENSATION BOARD                                           APPELLEES



                  MEMORANDUM OPINION OF THE COURT

                                   AFFIRMING

      Appellant, Nancy McDonald, appeals from a Court of Appeals decision

which affirmed an Administrative Law Judge's ("AI,J") opinion that held she

was entitled to permanent partial disability ("PPD") benefits for a twenty-three

percent whole person impairment beginning on the date of her injury.

McDonald argues that the ALJ erred by holding that the PPD award should

begin on the date of her injury because she contends her disability began on a

different date. For the below stated reasons, we affirm the Court of Appeals.

      McDonald suffered a work-related injury to her right hip and low back on

July 18, 2004, while employed by Hazelwood Center, a mental health facility

operated by the Commonwealth. She sought medical treatment and returned
to work at Hazelwood in a position which required less physical activity.

McDonald sought workers' compensation for her injury.

      Dr. Thomas Loeb treated McDonald, but found that she did not have any

permanent disability. He assigned her a zero percent disability rating as of

September 19, 2006. However, on January 23, 2007, Dr. Loeb reevaluated

McDonald's condition and assigned her an eight percent disability rating. The

parties entered into a settlement agreement in July 2007, and McDonald was

awarded a lump-sum payment.

      Despite being given less strenuous work to perform, McDonald's medical

condition worsened. She filed a motion to reopen her claim on September 30,

2010. Following a hearing, the ALJ determined that McDonald was entitled to

PPD benefits based on a twenty-three percent impairment rating. He awarded

her PPD benefits to begin on the date of her injury, July 18, 2004. The

Commonwealth would be credited for all previously paid compensation.

      McDonald filed a petition for reconsideration arguing that the ALJ

ordered her PPD benefits to begin on the wrong date. She contended that the

PPD benefits should have been paid from the date her disability began and not

from the date of her injury. She argued that her disability began sometime

between September 19, 2006 and January 23, 2007, based upon Dr. Loeb's

opinion regarding her impairment rating. Her petition for reconsideration was

denied by the ALJ based on Sweasy v. Wal-Mart Stores, Inc., 295 S.W.3d 835

(Ky. 2009). Sweasy stated that KRS 342.7301(1), "entitle[s] a partially disabled

worker to permanent income benefits from the date that the permanent



                                        2
impairment or disability that they compensate arises." 295 S.W.3d at 836.

Applying that language, the ALJ believed that starting McDonald's PPD benefits

from the date of her injury was the "better and more uniform policy." The

Workers' Compensation Board affirmed the MA's order except on one issue

which is not relevant to this appeal.' The Court of Appeals also affirmed, and

this appeal followed.

         McDonald argues that the ALJ erroneously found that her disability

arose on the date of her injury and that he set the wrong date to begin her PPD

benefits. We will review the ALJ's factual determination to see if it is supported

by substantial evidence and that it was not unreasonable as a matter of law.

Ira A. Watson Department Store v. Hamilton, 34 S.W.3d 48, 52 (Ky. 2000); Wolf

Creek Collieries v. Crum, 673 S.W.2d 735 (Ky. App. 1984). The ALJ's

interpretation of Sweasy is a question of law and will be reviewed de novo.

Hutchinson v. Kentucky Unemployment Ins. Com'n,            329 S.W.3d 353, 356 (Ky.

App. 2010).

         "[T]he compensable period for partial disability begins on the date that

the impairment and disability arise, without regard to the date of [maximum

medical improvement], the worker's disability rating, or the compensable

period's duration." Sweasy, 295 S.W.3d at 840. McDonald argues that the

ALJ erred by holding that her PPD benefits should begin on the date of her



1   The Board reversed the ALJ's order and remanded the matter for him to include
     wording regarding McDonald's entitlement to enhancement of her benefits by the
     two multiplier if her employment were to cease due to the disabling effects of the
     work-related injury. KRS 342.730(1)(c)2.


                                              3
injury because her disability began sometime between September 19, 2006 and

January 23, 2007. McDonald contends that her permanent partial disability

could have only arisen between those two dates, because Dr. Loeb found she

had no impairment on September 19, 2006, but later found that impairment

existed on January 23, 2007. We disagree.

      McDonald testified, as a part of her original workers' compensation

claim, that as soon as her work-related injury happened, on July 18, 2004, she

experienced pain and sought medical treatment the very next day. McDonald

also has received on-going treatment with a variety of medical professionals

from the date of her work-related accident. Thus, there is evidence to support

the ALJ's conclusion that McDonald's disability arose on the date of her

accident.

      We also note that Sweasy states that the date of the onset of a disability

be determined "without regard to . . . the worker's disability rating."   Sweasy,
295 S.W.3d at 840. Accordingly, the date Dr. Loeb assigned McDonald a

disability rating is irrelevant in deciding the time her PPD benefits are to begin.

The ALJ did not misapply the holding in Sweasy and there is sufficient

evidence to support his findings.

      Thus, for the above stated reasons, we affirm the Court of Appeals.

      Minton, C.J.; Abramson, Cunningham, Keller, Noble, and Venters, JJ.,

sitting. All concur.




                                          4
COUNSEL FOR APPELLANT,
NANCY MCDONALD:

Wayne C. Daub


COUNSEL FOR APPELLEE,
COMMONWEALTH OF KENTUCKY:

Timothy Joe Walker




                            5